`	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The examiner acknowledges the adding claims 27 – 53 and canceling claims 1 – 26 by the amendment submitted by the applicant(s) filed on July 23, 2020.  Claims 27 – 53 are pending in this application.

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on November 12, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 29 – 35, 38 – 44, 46 – 50 and 53 – 53 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20160329677) in view of T. Tomie “Picosecond Pulse Generation by Self-Phase Modulation in an Actively Mode-Locked and Q-Switched Phosphate Glass Laser” (applicant submitted in the IDS field on November 12, 2020).

    PNG
    media_image1.png
    195
    301
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    180
    305
    media_image2.png
    Greyscale


Regarding claims 27 and 33, Zhang discloses laser device being configured for generating laser pulses by Kerr lens-based mode locking, comprising:
a laser resonator (see Figures 1 and 2, Character 10, (the reference called “resonator cavity”, the resonator cavity having a Z-configuration spanning a beam path along resonator cavity sections 10A, 10B and 10C), Abstract and paragraphs [0064 and 0070]) with a plurality of resonator mirrors (see Figure 1, Character 11 – 15 and Figure  2, Characters 11 – 14) spanning a resonator beam path (see Figures 1 and 2, Character 2, and paragraph [0064]), 
a solid-state gain medium (see Figure 1, Character 21 and Figure  2, Characters 22, Abstract and paragraphs [0064 – 0065 and 0070]) being arranged in the laser resonator (see Figures 1 and 2, Character 10), 
a Kerr medium device (see Figures 1 and 2, Characters 31 - 34, Abstract) being arranged with a distance from the gain medium (see Figure 1, Character 21 and Figure  2, Characters 22) in the laser resonator (see Figures 1 and 2, Character 10), wherein the Kerr medium device (see Figures 1 and 2, Characters 31 – 34) includes at least one Kerr medium (see Figures 1 and 2, Character 31) being arranged in a focal range of the resonator beam path (see Figures 1 and 2, Character 2 and paragraphs [0052 and 0066]) and being configured for forming the laser pulses by the nonlinear Kerr effect (see paragraphs [0038, 0043 0045 and 0047]), and 
a loss-modulation device having a modulator medium (see paragraphs [0057 and 0063] and claim 9), which is capable of modulating a power loss of the laser pulses generated in the laser resonator (see Figures 1 and 2, Character 10).


    PNG
    media_image3.png
    128
    309
    media_image3.png
    Greyscale


Zhang discloses the claimed invention except for the Kerr medium device includes the modulator medium of the loss-modulation device as the at least one Kerr medium, and the modulator medium of the loss-modulation device is adapted for a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device and the nonlinear phase shift ΔΦ inside the modulator medium is at least ΔΦtotal/5, with ΔΦtotal being a total nonlinear phase shift within the laser resonator.   Tomie teaches a resonator, the resonator include a laser rod and two acousto-optic elements (AOM) used for mode-locking and Q-switching.  A two fused silica AOM are disclosed located at the planar resonator mirror where the focus of the laser resonator is seen; fused silica has a nonlinear refractive index of about 0.3 10-19 m2/W, i.e. both AOM act unambiguously as Kerr media.  The overall length of material contributing to a nonlinear phase shift is 17 cm and two equal AOM contributing with the same n2 to this phase shift, i.e. the relative contribution of the AOM to the overall nonlinear phase shift is 0.59.  The average intensity of 300 MW/cm2 a nonlinear phase shift of 60 mrad per trip and in addition pulse in the pulse train having intensities about a factor of 2 large than the average.  A nonlinear phase shift of 120 mrad per trip in the AOM for the pulses in the train having maximum intensity, a maximum overall nonlinear phase shift of 8 rad, i.e. a contribution of 4.7 rad from the two AOM. Note that Self-phase modulation (SPM) refers to the self-induced phase shift experienced by an optical field during its propagation in a nonlinear medium.  However, it is well known in the art to modify the acousto-optic element (AOM) and a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device as discloses by Tomie in (see Figures 1, 5 and 11, 2. Experimental procedure on pages 1008 – 1009 and 4. Theorical analysis on pages 1012 – 1014).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the acousto-optic element (AOM) and a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device as suggested by Tomie to the device of Zhang, to provide Kerr effect and in order to provide more compact and stable laser.  The corresponding nonlinear refractive index coefficient is high a magnitude, under the same condition, it can obtain bigger nonlinear loss coefficient. Realizing self-starting mode-locked laser, the spot quality, stability and light conversion efficiency can be improved, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of nonlinear phase shift range, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the modulator medium of the loss-modulation device is adapted for a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device and the nonlinear phase shift ΔΦ inside the modulator medium is at least ΔΦtotal/5, with ΔΦtotal being a total nonlinear phase shift within the laser resonator] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the modulator medium of the loss-modulation device is adapted for a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device and the nonlinear phase shift ΔΦ inside the modulator medium is at least ΔΦtotal/5, with ΔΦtotal being a total nonlinear phase shift within the laser resonator] or upon another variable recited in a claim, the Applicant must show that the chosen [the modulator medium of the loss-modulation device is adapted for a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device and the nonlinear phase shift ΔΦ inside the modulator medium is at least ΔΦtotal/5, with ΔΦtotal being a total nonlinear phase shift within the laser resonator] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Regarding claim 29, Zhang and Tomie, Zhang discloses the Kerr medium device (see Figure 1, Character 21 and Figure 2, Characters 31 - 34) comprises at least two Kerr media (see Figures 1 and 2, Characters 32 - 34, the reference called “supplementary Kerr media”, Abstract and paragraphs [0036 and 0068 – 0069]), including the modulator medium (see paragraphs [0057 and 0063], claim 9 and claim 1 rejection) of the loss-modulation device and at least one further Kerr medium (see Figures 1 and 2, Characters 32 - 34, the reference called “supplementary Kerr media”), which comprises a transparent plate having a Kerr non-linearity (see paragraph [0068] the Kerr media and supplementary Kerr media comprising a plane-parallel solid plate made of YAG or Sapphire).

Regarding claims 30 and 31, Zhang and Tomie, Zhang discloses the modulator medium (see paragraphs [0057 and 0063], claim 9 and claim 1 rejection) of the loss-modulation device, the at least one further Kerr medium (see Figures 1 and 2, Characters 32 – 34) and the resonator beam path (see Figures 1 and 2, Character 2).
	Zhang and Tomie discloses the claimed invention except for the modulator medium of the loss-modulation device and the at least one further Kerr medium are arranged adjacent to each other in the focal range of the resonator beam path or the modulator medium of the loss-modulation device and the at least one further Kerr medium are arranged in different resonator beam path sections between different pairs of resonator mirrors.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the modulator medium of the loss-modulation device and the at least one further Kerr medium are arranged adjacent to each other in the focal range of the resonator beam path or the modulator medium of the loss-modulation device and the at least one further Kerr medium are arranged in different resonator beam path sections between different pairs of resonator mirrors to the device of Zhang and Tomie, in order to be able to adjust the intensity in the Kerr media and the loss modulation medium independently, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 32, Zhang and Tomie, Zhang discloses the modulator medium (see paragraphs [0057 and 0063], claim 9 and claim 1 rejection) of the loss-modulation device is arranged at a focus position within the focal range of the resonator beam path (see Figures 1 and 2, Character 2).

Regarding claim 34, Zhang and Tomie, Tomie discloses the claimed invention except for the loss modulation device is an acousto optic modulator (AOM) device and the modulator medium is an AOM material (Figure 1 and 2. Experimental procedure on pages 1008 - 1009 and 4. Theorical analysis on pages 1012, left column first and second full paragraphs).

Regarding claim 35, Zhang and Tomie, Tomie discloses the AOM material is crystalline quartz, fused silica, germanium or tellurium dioxide, sapphire or a comparable material with AOM capability (Figure 1 and 2. Experimental procedure on pages 1008 - 1009 and 4. Theorical analysis on pages 1012, left column first and second full paragraphs).

Regarding claim 38, Zhang and Tomie, Zhang discloses the gain medium (see Figure 1, Character 21) comprises a thin-disk gain material (see paragraphs [0055 – 0056 and 0064 – 0065]).

Regarding claim 39, Zhang and Tomie, Zhang discloses a carrier-envelope-phase (CEP) and/or intensity stabilization device including a laser pulse detector and an acousto optic modulator (AOM), wherein the stabilization device is arranged for stabilizing the CEP and/or intensity of the laser pulses by controlling the loss-modulation device in dependency on a detected parameter of the laser pulses (see paragraphs [0057 and 0063]) and claim 9).

Regarding claims 40 and 53, Zhang discloses method of generating laser pulses by Kerr lens-based mode locking with a laser device having a laser resonator (see Figures 1 and 2, Character 10, (the reference called “resonator cavity”, the resonator cavity having a Z-configuration spanning a beam path along resonator cavity sections 10A, 10B and 10C), Abstract and paragraphs [0064 and 0070]) with a plurality of resonator mirrors (see Figure 1, Character 11 – 15 and Figure  2, Characters 11 – 14) spanning a resonator beam path (see Figures 1 and 2, Character 2, and paragraph [0064]), a solid state gain medium (see Figure 1, Character 21 and Figure  2, Characters 22, Abstract and paragraphs [0064 – 0065 and 0070]), a Kerr medium device (see Figures 1 and 2, Characters 31 - 34, Abstract) with at least one Kerr medium (see Figures 1 and 2, Character 31) being arranged with a distance from the gain medium (see Figure 1, Character 21 and Figure  2, Characters 22) in a focal range of the resonator beam path (see Figures 1 and 2, Characters 2), and a loss-modulator device having a modulator medium (see paragraphs [0057 and 0063] and claim 9), including the steps of 
creating a circulating laser field in the laser resonator (see Figures 1 and 2, Character 10 and Abstract) by pumping (see Abstract and paragraphs [0036, 0063 and 0069 - 0070]) the gain medium (see Figure 1, Character 21 and Figure  2, Characters 22), 
generating the laser pulses by mode-locking the circulating laser field (Abstract), wherein the laser pulses are formed by the nonlinear Kerr effect created in the at least one Kerr medium (see paragraphs [0045, 0047, 0069 and 0076]), and 
Zhang discloses the claimed invention except for modulating a power loss of the laser pulses generated in the laser resonator using the loss-modulator device, wherein the Kerr medium device includes the modulator medium of the loss-modulation device as the at least one Kerr medium, and the modulator medium of the loss-modulation device is adapted for a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device and the nonlinear phase shift ΔΦ inside the modulator medium is at least ΔΦtotal/5, with ΔΦtotal being a total nonlinear phase shift within the laser resonator.   Tomie teaches a resonator, the resonator include a laser rod and two acousto-optic elements (AOM) used for mode-locking and Q-switching.  A two fused silica AOM are disclosed located at the planar resonator mirror where the focus of the laser resonator is seen; fused silica has a nonlinear refractive index of about 0.3 10-19 m2/W, i.e. both AOM act unambiguously as Kerr media.  The overall length of material contributing to a nonlinear phase shift is 17 cm and two equal AOM contributing with the same n2 to this phase shift, i.e. the relative contribution of the AOM to the overall nonlinear phase shift is 0.59.  The average intensity of 300 MW/cm2 a nonlinear phase shift of 60 mrad per trip and in addition pulse in the pulse train having intensities about a factor of 2 large than the average.  A nonlinear phase shift of 120 mrad per trip in the AOM for the pulses in the train having maximum intensity, a maximum overall nonlinear phase shift of 8 rad, i.e. a contribution of 4.7 rad from the two AOM. Note that Self-phase modulation (SPM) refers to the self-induced phase shift experienced by an optical field during its propagation in a nonlinear medium.  However, it is well known in the art to modify the acousto-optic element (AOM) and a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device as discloses by Tomie in (see Figures 1, 5 and 11, 2. Experimental procedure on pages 1008 – 1009 and 4. Theorical analysis on pages 1012 – 1014).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the acousto-optic element (AOM) and a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device as suggested by Tomie to the device of Zhang, to provide Kerr effect and in order to provide more compact and stable laser.  The corresponding nonlinear refractive index coefficient is high a magnitude, under the same condition, it can obtain bigger nonlinear loss coefficient. Realizing self-starting mode-locked laser, the spot quality, stability and light conversion efficiency can be improved, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of nonlinear phase shift range, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the modulator medium of the loss-modulation device is adapted for a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device and the nonlinear phase shift ΔΦ inside the modulator medium is at least ΔΦtotal/5, with ΔΦtotal being a total nonlinear phase shift within the laser resonator] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the modulator medium of the loss-modulation device is adapted for a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device and the nonlinear phase shift ΔΦ inside the modulator medium is at least ΔΦtotal/5, with ΔΦtotal being a total nonlinear phase shift within the laser resonator] or upon another variable recited in a claim, the Applicant must show that the chosen [the modulator medium of the loss-modulation device is adapted for a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device and the nonlinear phase shift ΔΦ inside the modulator medium is at least ΔΦtotal/5, with ΔΦtotal being a total nonlinear phase shift within the laser resonator] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 41, Zhang and Tomie, Zhang discloses the loss-modulation device is used for controlling and stabilizing the carrier envelope offset frequency (see paragraphs [0057 and 0063]) and claim 9).

Regarding claim 42, Zhang and Tomie, Zhang discloses the loss-modulation device includes an acousto optic modulator (AOM) device (see paragraphs [0057 and 0063]) and claim 9).

Regarding claims 43 and 44, Zhang discloses the claimed invention except for the modulator medium of the loss-modulation device creates a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device.   Tomie teaches a resonator, the resonator include a laser rod and two acousto-optic elements (AOM) used for mode-locking and Q-switching.  A two fused silica AOM are disclosed located at the planar resonator mirror where the focus of the laser resonator is seen; fused silica has a nonlinear refractive index of about 0.3 10-19 m2/W, i.e. both AOM act unambiguously as Kerr media.  The overall length of material contributing to a nonlinear phase shift is 17 cm and two equal AOM contributing with the same n2 to this phase shift, i.e. the relative contribution of the AOM to the overall nonlinear phase shift is 0.59.  The average intensity of 300 MW/cm2 a nonlinear phase shift of 60 mrad per trip and in addition pulse in the pulse train having intensities about a factor of 2 large than the average.  A nonlinear phase shift of 120 mrad per trip in the AOM for the pulses in the train having maximum intensity, a maximum overall nonlinear phase shift of 8 rad, i.e. a contribution of 4.7 rad from the two AOM. Note that Self-phase modulation (SPM) refers to the self-induced phase shift experienced by an optical field during its propagation in a nonlinear medium.  However, it is well known in the art to modify the acousto-optic element (AOM) and a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device as discloses by Tomie in (see Figures 1, 5 and 11, 2. Experimental procedure on pages 1008 – 1009 and 4. Theorical analysis on pages 1012 – 1014).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the acousto-optic element (AOM) and a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device as suggested by Tomie to the device of Zhang, to provide Kerr effect and in order to provide more compact and stable laser.  The corresponding nonlinear refractive index coefficient is high a magnitude, under the same condition, it can obtain bigger nonlinear loss coefficient. Realizing self-starting mode-locked laser, the spot quality, stability and light conversion efficiency can be improved, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of nonlinear phase shift range, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the modulator medium of the loss-modulation device creates a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the modulator medium of the loss-modulation device creates a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device] or upon another variable recited in a claim, the Applicant must show that the chosen [the modulator medium of the loss-modulation device creates a nonlinear phase shift in a range between 100 mrad and 10 rad per pass through the loss modulator medium of the loss modulation device] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 46, Zhang and Tomie, Zhang discloses the Kerr medium device (see Figure 1, Character 21 and Figure 2, Characters 31 - 34) comprises at least two Kerr media (see Figures 1 and 2, Characters 32 - 34, the reference called “supplementary Kerr media”, Abstract and paragraphs [0036 and 0068 – 0069]), including the modulator medium (see paragraphs [0057 and 0063], claim 9 and claim 1 rejection) of the loss-modulation device and at least one further Kerr medium (see Figures 1 and 2, Characters 32 - 34, the reference called “supplementary Kerr media”), which comprises a transparent plate having a Kerr non-linearity (see paragraph [0068] the Kerr media and the supplementary Kerr media comprising a plane-parallel solid plate made of YAG or Sapphire).

Regarding claims 47 and 48, Zhang and Tomie, Zhang discloses the modulator medium (see paragraphs [0057 and 0063], claim 9 and claim 1 rejection) of the loss-modulation device, the at least one further Kerr medium (see Figures 1 and 2, Characters 32 – 34) and the resonator beam path (see Figures 1 and 2, Character 2).
Zhang and Tomie discloses the claimed invention except for the modulator medium of the loss-modulation device and the at least one further Kerr medium are arranged adjacent to each other in the focal range of the resonator beam path or the modulator medium of the loss-modulation device and the at least one further Kerr medium are arranged in different resonator beam path sections between different pairs of resonator mirrors.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the modulator medium of the loss-modulation device and the at least one further Kerr medium are arranged adjacent to each other in the focal range of the resonator beam path or the modulator medium of the loss-modulation device and the at least one further Kerr medium are arranged in different resonator beam path sections between different pairs of resonator mirrors to the device of Zhang and Tomie, in order to be able to adjust the intensity in the Kerr media and the loss modulation medium independently, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 49, Zhang and Tomie, Zhang discloses the modulator medium (see paragraphs [0057 and 0063], claim 9 and claim 1 rejection) of the loss-modulation device is arranged at a focus position within the focal range of the resonator beam path (see Figures 1 and 2, Character 2).

Regarding claim 50, Zhang and Tomie, Tomie discloses the loss modulation device is an acousto optic modulator (AOM) device and the modulator medium is an AOM material, and the AOM material transmits a 0-th order diffraction beam along the resonator beam path (Figure 1 and 2. Experimental procedure on pages 1008 - 1009 and 4. Theorical analysis on pages 1012, left column first and second full paragraphs.  Tomie and the applicant using the same AOM material, two fused silica AOM are disclosed located at the planar resonator mirror where the focus of the laser resonator is seen; fused silica has a nonlinear refractive index of about 0.3 10-19 m2/W).

Regarding claim 52, Zhang and Tomie, Zhang discloses the gain medium (see Figure 1, Character 21) comprises a thin-disk gain material (see paragraphs [0055 – 0056 and 0064 – 0065]).



Claims 28 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20160329677) in view of T. Tomie “Picosecond Pulse Generation by Self-Phase Modulation in an Actively Mode-Locked and Q-Switched Phosphate Glass Laser” (applicant submitted in the IDS field on November 12, 2020), further in view of Zhang et al. "49-fs Yb:YAG thin-disk oscillator with distributed Kerr-lens mode-locking".


    PNG
    media_image4.png
    168
    312
    media_image4.png
    Greyscale


Regarding claims 28 and 45, Zhang (‘677) and Tomie, discloses the claimed invention except for the laser resonator includes only one single Kerr medium provided by the modulator medium of the loss-modulation device.   Zhang  teaches on Figure 1A a laser resonator, the resonator includes Yb:YAG thin disk, one single Kerr medium and a Nonlinear Crystal.  However, it is well known in the art to modify the resonator include only one single Kerr medium as discloses by Zhang in (see Figure 1).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to modify the well-known resonator include only one single Kerr medium as suggested by Zhang to the device of Zhang (‘677) and Tomie, in order to compactness of the laser is raised and this results in a more stable mode-locking. 


Claims 36, 37 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20160329677) in view of T. Tomie “Picosecond Pulse Generation by Self-Phase Modulation in an Actively Mode-Locked and Q-Switched Phosphate Glass Laser” (applicant submitted in the IDS field on November 12, 2020), further in view of Debnath et al. “Proposal for electro-optically tunable Kerr-Lens in BBO crystal by cascaded second-order process” (applicant submitted in the IDS field on November 12, 2020).


    PNG
    media_image5.png
    211
    353
    media_image5.png
    Greyscale


Regarding claims 36, 37 and 51, Zhang and Tomie discloses the claimed invention except for the loss modulation device is an electro optic modulator (EOM) device and the modulator medium is an EOM material, the EOM material is BBO, KDP, LiNbO3 or a comparable material with EOM capability, the EOM material has a thickness in a range from 0.5 mm to 20 mm, EOM device manipulates the polarization state of the laser pulses, and the EOM material is arranged with the Brewster angle relative to the resonator beam path and/or the EOM device further includes at least one polarization selection device.  Debnath teaches a electro optic modulator (EOM), EOM material is BBO (see Figure 1) and the thickness is 4 mm of EOM.  However, it is well known in the art to apply and/or modify the electro optic modulator (EOM), EOM material is BBO (see Figure 1) and the thickness of EOM as discloses by Debnath in (see Figure 1, Abstract, 1. Introduction on page 256, second full paragraph and 4. Conclusion on page 261, first and second full paragraphs).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known a electro optic modulator (EOM), EOM material is BBO as suggested by Debnath to the device of Zhang and Tomie, the advantage of using BBO material as an intra-cavity providing an adjustable amplitude as well as n2 modulation and in order to provide a more flexible KLM laser, more compact and stable laser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to a person having ordinary skill in the art at the time the invention was to modify the well-known EOM material has a thickness in a range from 0.5 mm to 20 mm as suggested by Debnath to the device of Zhang and Tomie, in order to provide more compact and stable laser, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of thickness of EOM, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [has a thickness in a range from 0.5 mm to 20 mm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [has a thickness in a range from 0.5 mm to 20 mm] or upon another variable recited in a claim, the Applicant must show that the chosen [has a thickness in a range from 0.5 mm to 20 mm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art CN 113346339 disclose Yb femtosecond laser, comprising: a pumping source, an optical coupling system, a plane dichroic mirror, a Yb laser crystal, a plural concave mirrors, an output mirror, a plural GTI mirrors, a nonlinear medium, a TFP, an electro-optical modulator and a plane mirror. The cavity reverse-air laser of the invention is based on high power Kerr lens mode-locked oscillator; it does not need to use the easy-damaged SESAM device; it ensures that the mode-locked pulse in the cavity has a relatively short pulse width and high single pulse energy; after the large energy short-pulse width pulse in the cavity is stabilized and oscillated, using electro-optical modulator to change the laser polarization state.
The prior art US 10855049 discloses a pulse laser apparatus and a method of operating a pulse laser apparatus, based on Kerr lens mode locking of a circulating light field in an oscillator cavity, comprises at least two resonator mirrors spanning a resonator beam path of the oscillator cavity, at least one Kerr-medium for introducing self-phase modulation and self-focusing to the circulating light field in the oscillator cavity, at least one gain-medium for amplifying the circulating light field in the oscillator cavity, and a tuning device for setting a first and second mode-locking conditions of the oscillator cavity such that an intra-cavity threshold-power for mode-locking at the first mode-locking condition is lower than that at the second mode-locking condition, wherein the first mode-locking condition is adapted for starting or shutting-down of the Kerr lens mode locking and the second mode-locking condition is adapted for continuous Kerr lens mode locking and a resonator-internal peak-power of the circulating light field is higher at the second mode-locking condition than at the first mode-locking condition.
The prior art WO 2020192887 discloses a multiple frequency comb source apparatus comprises a laser resonator device comprising multiple resonator mirrors providing a first laser resonator, a laser gain medium being arranged in the laser resonator device, and a pump device being arranged for pumping the laser gain medium, wherein the laser resonator device is configured for creating the first and at least one further laser pulse sequences by pumping and passively mode-locking the laser gain medium.  The laser resonators share not only the laser gain medium, but also a Kerr medium, the resonator modes of the laser resonators are also displaced relative to each other in the Kerr medium, so that no or negligible coupling between the resonator modes of different laser resonators is obtained.
The prior art “Energy scaling of Kerr-lens mode-locked thin-disk oscillators” discloses a Kerr-lens mode-locked Yb:YAG thin-disk oscillator yields femtosecond pulses 
with an average output power of 270 W.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             
/XINNING(Tom) NIU/           Primary Examiner, Art Unit 2828